COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:                ESP Resources, Inc. v. Madoff Energy Holdings, Inc.

Appellate case number:              01-14-00374-CV

Trial court case number:            2013-51833

Trial court:                        295th District Court of Harris County

       On September 23, 2014, the Court granted the parties’ joint motion to abate the
appeal and abated this appeal and remanded the cause to permit proceedings in the trial
court to effectuate the parties’ settlement agreement. See TEX. R. APP. P. 42.1(a)(2)(C).
We directed the parties to advise this Court of the status of the settlement, or file a motion
to reinstate and dismiss the appeal no later than October 23, 2014. The parties have not
filed with the Court any document advising us of the status of the proceedings or a
motion to dismiss this appeal.
       Accordingly, we order the parties to advise the Court of the status of the
proceedings, or file a motion to reinstate and dismiss the appeal within 14 days of the
date of this order.
       The appeal remains abated, treated as a closed case, and removed from this
Court’s active docket. The appeal will be reinstated on this Court’s active docket when
the parties file a document advising the Court of the status of the proceedings or a motion
to dismiss. If no such document or motion is filed, the appeal will be reinstated on the
Court’s active docket immediately following 14 days from the date of this order.
       It is so ORDERED.


Judge’s signature:   /s/ Russell Lloyd
                      Acting individually        Acting for the Court

Date: April 21, 2015